Case: 21-2226   Document: 29     Page: 1   Filed: 06/02/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           GREGORY JOSEPH PODLUCKY,
                Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-2226
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01377-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

                  Decided: June 2, 2022
                 ______________________

     GREGORY JOSEPH PODLUCKY, Colorado Springs, CO,
 pro se.

     CHRISTOPHER L. HARLOW, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 LOREN MISHA PREHEIM.
                 ______________________
Case: 21-2226     Document: 29     Page: 2    Filed: 06/02/2022




 2                                             PODLUCKY   v. US



     Before MOORE, Chief Judge, NEWMAN and HUGHES,
                     Circuit Judges.
 PER CURIAM.
     Gregory Joseph Podlucky appeals a decision of the
 United States Court of Federal Claims dismissing his com-
 plaint for lack of subject matter jurisdiction. Because
 Mr. Podlucky’s claims fall outside the scope of the Court of
 Federal Claims’ jurisdiction, we affirm.
                               I
     In 2009, Mr. Podlucky was charged with various fraud-
 based offenses stemming from his management of LeNa-
 ture’s, Inc., a beverage company. Mem. Op. at 1, United
 States v. Podlucky, No. 2:09-cr-278 (W.D. Pa. Mar. 24,
 2021), ECF No. 151 (W.D. Pa. Decision). During the inves-
 tigation of those matters, the government seized various
 pieces of jewelry. In 2011, Mr. Podlucky entered into a plea
 agreement with the government and pled guilty to several
 charges. He was sentenced by the United States District
 Court for the Western District of Pennsylvania. Following
 his guilty plea, Mr. Podlucky filed several requests for col-
 lateral relief in his criminal cases, including a claim that
 his plea agreement required the government to return cer-
 tain pieces of jewelry it had seized. The district court disa-
 greed with Mr. Podlucky’s interpretation of the plea
 agreement, ruling that there had been no “meeting of the
 minds between [Mr. Podlucky] and the [g]overnment as to
 the pieces to be returned.” Id. at 10.
     Mr. Podlucky then filed this suit in the Court of Fed-
 eral Claims, again seeking the return of the jewelry. He
 again alleged that, as part of his plea agreement, the gov-
 ernment agreed to return to him some of the seized items.
 Mr. Podlucky requested that the Court of Federal Claims
 direct the government to return the seized items, or alter-
 natively, “[i]f the [items] are not available for said return-
 ing then the cost basis of $4,809,894 of the [items] as stated
Case: 21-2226       Document: 29   Page: 3    Filed: 06/02/2022




 PODLUCKY   v. US                                           3



 herein be ordered for tendering to [Mr. Podlucky].” Appel-
 lant’s Br. at 47. 1
     The Court of Federal Claims dismissed Mr. Podlucky’s
 complaint, holding that none of his claims were within its
 jurisdiction. Podlucky v. United States, No. 21-1377C, 2021
 WL 2627130, at *3 (Fed. Cl. June 25, 2021). Mr. Podlucky
 appeals. We have jurisdiction under 28 U.S.C. § 1295(a)(3).
                              II
      We review the Court of Federal Claims’ dismissal for
 lack of subject matter jurisdiction de novo. Trusted Integra-
 tion, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
 Cir. 2011). As the plaintiff, Mr. Podlucky bears the burden
 of establishing jurisdiction by a preponderance of the evi-
 dence. Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
 Cir. 2013). Although we give pro se plaintiffs more latitude
 in their pleadings than parties represented by counsel, Es-
 telle v. Gamble, 429 U.S. 97, 106 (1976), such leniency does
 not relieve them of jurisdictional requirements, Kelley v.
 Sec’y, U.S. Dep’t of Lab., 812 F.2d 1378, 1380 (Fed. Cir.
 1987).
     The Tucker Act, codified at 28 U.S.C. § 1491, limits the
 Court of Federal Claims’ jurisdiction to “claims for money
 damages against the United States.” Fisher v. United
 States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). The Tucker
 Act alone does not supply an independent source of action;
 “a plaintiff must identify a separate source of substantive
 law that creates the right to money damages.” Id. “[T]he
 absence of a money-mandating source [is] fatal to the
 court’s jurisdiction under the Tucker Act.” Id. at 1173.



     1   “Appellant’s Br. at __” refers to pages in Mr. Pod-
 lucky’s combined informal brief and appendix, Informal
 Brief of Appellant, Podlucky v. United States, No. 21-2226
 (Fed. Cir. Sept. 30, 2021), ECF No. 8.
Case: 21-2226     Document: 29     Page: 4    Filed: 06/02/2022




 4                                             PODLUCKY   v. US



      The Court of Federal Claims may hear a claim for an
 “alleged breach of an agreement with a criminal defend-
 ant . . . only if the agreement clearly and unmistakably
 subjects the United States to monetary liability for any
 breach.” Sanders v. United States, 252 F.3d 1329, 1331
 (Fed. Cir. 2001). While “[i]t [is] possible to make a binding
 contract subject to Tucker Act jurisdiction, creating a lia-
 bility for breach of a plea bargaining agreement[,] . . . such
 liability should not be implied, and could exist only if there
 was an unmistakable promise to subject the United States
 to monetary liability.” Id. at 1336. This further requires
 that “the prosecutors had authority to enter into such an
 agreement.” Id. Mr. Podlucky’s plea agreement lacks the
 “unmistakable promise” required to subject the United
 States to monetary liability because, as the District Court
 for the Western District of Pennsylvania has already con-
 cluded, there was no “meeting of the minds” between the
 government and Mr. Podlucky as to what jewelry was to be
 returned. W.D. Pa. Decision at 10. Without monetary lia-
 bility, the Court of Federal Claims has no jurisdiction over
 Mr. Podlucky’s claims.
      The appropriate forum for Mr. Podlucky’s claims re-
 garding the alleged breach of his plea agreement was the
 United States District Court for the Western District of
 Pennsylvania, as “the Supreme Court has made clear that
 claims for breach of plea agreements and other agreements
 unique to the criminal justice system should be brought in
 the courts in which they were negotiated and executed.”
 Sanders, 252 F.3d at 1336 (citing Santobello v. New York,
 404 U.S. 257, 263 (1971)). Mr. Podlucky correctly brought
 these claims before that district court, and the district
 court considered and rejected them, “finding, as a matter
 of law, that the parties had not entered into an enforceable
 agreement as to the return of any jewelry.” W.D. Pa. Deci-
 sion at 10. Mr. Podlucky appealed that decision, and the
 Third Circuit dismissed his appeal. United States v.
Case: 21-2226        Document: 29    Page: 5   Filed: 06/02/2022




 PODLUCKY    v. US                                           5



 Podlucky, No. 21-2015, 2021 WL 5860751, at *1 (3d Cir.
 Aug. 24, 2021).
                               III
     Because Mr. Podlucky’s claims are outside the jurisdic-
 tion of the Court of Federal Claims, we affirm.
                          AFFIRMED
 No costs.